DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 18 April 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 6, 12, 15, and 19 are currently amended; claims 2-5, 7-11, 13, 14, 16-18, and 20 are original.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianing G. Yu (Reg. No. 74,296) on 29 July 2022.

The application has been amended as follows: 
In the claims:
	The prior versions of the claims have been replaced with the following:


1. (Currently Amended) A method for displaying information, comprising:
acquiring one or more user tags of a user account associated with an information page, in response to a trigger operation on the information page, wherein the one or more user tags correspond to one or more types of media files published by the user account
wherein the acquiring includes acquiring a media file set specific to the user account based on one or more 
displaying the one or more user tags on the information page; and
displaying an associated user account corresponding to a target user tag in response to an operation of selecting the target user tag from the displayed one or more user tags.

2. (Currently Amended) The method according to claim 1, wherein said acquiring one or more the user tags of the user account associated with the information page further comprises:

obtaining a file tag of the each media file by analyzing each media file in the media file set; and
obtaining [[a]]the file tag set of the user account by summarizing the file tag of the each media file


3. (Currently Amended) The method according to claim 2, wherein said acquiring the media file set of the user account according to the user account further comprises: 

obtaining popularity of each media file according to a type and number of interactive operations received by the each media file; and
obtaining the media file set, wherein the popularity of each media file in the media file set is greater than a preset popularity threshold.

4. (Original) The method according to claim 3, wherein said obtaining the popularity of each media file according to the type and number of the interactive operations received by the each media file further comprises:
obtaining, by performing a weighting process on the number of the interactive operations according to a weighting factor corresponding to the type of the interactive operations, the popularity of each media file.

5. (Original) The method according to claim 4, wherein said obtaining, by performing the weighting process on the number of the interactive operations according to a weighting factor corresponding to the type of the interactive operations, the popularity of each media file further comprises:
acquiring one or more operation parameters, wherein the one or more operation parameters include a number of clicking, a number of commenting, a number of sharing, and a number of liking within a preset time period of each media file; and
obtaining the popularity of the each media file by forming a weighting and summing process on the one or more operation parameters according to the respective weighting factors corresponding to the one or more operation parameters.

6. (Currently Amended) The method according to claim 2, wherein said obtaining the file tag of the each media file by analyzing the each media file in the media file set, further comprises:
acquiring one or more feature words of the each media file in the media file set; 
generating vocabulary similarity between each feature word and a candidate file tag in [[the]]a preset candidate file tag library; and 
selecting the candidate file tag with the vocabulary similarity greater than a preset similarity threshold as the file tag of respective media file.

7. (Original) The method according to claim 6, wherein said acquiring one or more feature words of the each media file in the media file set further comprises at least one of the following blocks:
acquiring file attribute information of the each media file, and extracting the one or more feature words from the file attribute information having at least one of a title and content introduction text; and 
obtaining, by recognizing the each media file based on a pre-trained file recognition model, the one or more feature words.

8. (Currently Amended) The method according to claim 1, wherein said obtaining the one or more user tags of the user account from the file tag set of the user account further comprises:
acquiring the number of respective file tag in the file tag set of the user account; and 
selecting the file tag whose number meets a preset user tag condition as the one or more user tag of the user account.

9. (Currently Amended) The method according to claim 1, wherein said displaying, the associated user account corresponding to the target user tag in response to the operation of selecting the target user tag from the displayed one or more user tags, further comprises:
obtaining the associated user account with a user tag the same as the target user tag, and displaying the associated user account corresponding to the user tag.

10. (Original) The method according to claim 1, wherein said acquiring one or more user tags of the user account associated with the information page further comprises:
sending tag request to a server, the tag request including an identifier of the user account; and
receiving the one or more user tags returned by the server side based on the tag request.

11. (Original) The method according to claim 1, wherein said displaying the associated user account corresponding to the target user tag further comprises:
sending account request to the server, the account request having an identifier of the target user tag; and
receiving the associated user account returned by the server based on the account request. 

12. (Currently Amended) An electronic device, comprising:
one or more processors; and 
a memory for storing processor-executable instructions，
wherein, the one or more processors are configured to execute the instructions to perform operations comprising:
acquiring one or more user tags of a user account associated with an information page, in response to a trigger operation on the information page, wherein the one or more user tags correspond to one or more types of media files published by the user account
wherein the acquiring includes acquiring a media file set specific to the user account based on one or more media files that published by the user account, obtaining a file tag set from analyzing each media file in the media file set, and obtaining the one or more user tags of the user account from the file tag set of the user account;
displaying the one or more user tags on the information page; and
displaying an associated user account corresponding to a target user tag in response to an operation of selecting the target user tag from the displayed one or more user tags.

13. (Currently Amended) The electronic device according to claim 12, wherein said acquiring one or more the user tags of the user account associated with the information page further comprises:

obtaining a file tag of the each media file by analyzing each media file in the media file set; and
obtaining [[a]]the file tag set of the user account by summarizing the file tag of the each media file


14. (Currently Amended) The electronic device according to claim 13, wherein said acquiring the media file set of the user account according to the user account further comprises: 

obtaining popularity of each media file according to a type and number of interactive operations received by the each media file; and
obtaining the media file set, wherein the popularity of each media file in the media file set is greater than a preset popularity threshold.

15. (Currently Amended) The electronic device according to claim 13, wherein said obtaining the file tag of the each media file by analyzing the each media file in the media file set, further comprises:
acquiring one or more feature words of the each media file in the media file set; 
generating vocabulary similarity between each feature word and a candidate file tag in [[the]]a preset candidate file tag library; and
selecting the candidate file tag with the vocabulary similarity greater than a preset similarity threshold as the file tag of respective media file.

16. (Original) The electronic device according to claim 13, wherein said obtaining the one or more user tags of the user account from the file tag set of the user account further comprises:
acquiring the number of respective file tag in the file tag set of the user account; 
selecting the file tag whose number meets a preset user tag condition as the one or more user tag of the user account.

17. (Original) The electronic device according to claim 12, wherein said acquiring one or more user tags of the user account associated with the information page further comprises:
sending tag request to a server, the tag request including an identifier of the user account; and
receiving the one or more user tags returned by the server side based on the tag request.

18. (Original) The electronic device according to claim 12, wherein said displaying the associated user account corresponding to the target user tag further comprises:
sending account request to the server, the account request having an identifier of the target user tag; and
receiving the associated user account returned by the server based on the account request.

19. (Currently Amended) A system for displaying information, comprising: a client and a server, wherein the client comprises: 
one or more client processors;
a client memory for storing processor-executable instructions;
wherein, the one or more client processors are configured to execute the instructions to perform operations comprising:
acquiring one or more user tags of a user account associated with an information page, in response to a trigger operation on the information page, wherein the one or more user tags correspond to one or more types of media files published by the user account
wherein the acquiring includes acquiring a media file set specific to the user account based on one or more media files that published by the user account, obtaining a file tag set from analyzing each media file in the media file set, and obtaining the one or more user tags of the user account from the file tag set of the user account;
displaying the one or more user tags on the information page; and
displaying associated user account corresponding to a target user tag in response to an operation of selecting the target user tag from the displayed one or more user tags; and
wherein the server comprises:
one or more server processors;
one or more server memory for storing processor-executable instructions;
wherein, the one or more server processors are configured to execute the instructions to perform operations comprising: 
acquiring tag request including an identifier of a user account, and generating and returning one or more user tags of the user account according to the tag request; or, 
acquiring account request including an identifier of a target user tag in the one or more user tags, and generating and returning an associated user account corresponding to the user tag according to the account request. 

20. (Currently Amended) The system according to claim 19, wherein said acquiring one or more the user tags of the user account associated with the information page further comprises:

obtaining a file tag of the each media file by analyzing each media file in the media file set; and
obtaining [[a]]the file tag set of the user account by summarizing the file tag of the each media file




Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or render obvious, when taken in combination with the other features of the independent claims “wherein the acquiring includes acquiring a media file set specific to the user account based on one or more media files that published by the user account, obtaining a file tag set from analyzing each media file in the media file set, and obtaining the one or more user tags of the user account from the file tag set of the user account” as agreed to in the Examiner’s amendments above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (CN 112612949 A) discloses obtaining multimedia content corresponding to a first content author’s (i.e. publisher’s) account, and obtaining content labels (i.e. tags) corresponding to the multimedia content. A second author account can be identified from a recommendation data set based on the tags.

Cierniak et al. (US 2011/0145219 A1) discloses a user clicking on a tag associated with media content, and in response displaying comments and accounts of publishers of content (e.g. comments) associated with the tag along with the content.
Benn (US 2016/0037227 A1) discloses searching a set of media content by a tag selected by a user, and returning a set of media and identifying publisher accounts corresponding thereto.
Ott, IV et al. (US 2007/0078714 A1) discloses a tag database storing tags associated with media files, identifiers of users that provided the tags, and popularity information associated with the tags. Tags associated with a density (popularity) above a threshold are selected.
Bingham et al. (US 10,042,505 B1) discloses a publisher of media files tagging their published media files, identifying a plurality of media files associated with an account of the user associated with a queried tag, and presenting media files associated with the tag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167